UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th Floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Date of fiscal year end: April 30, 2013 Date of reporting period: July 31, 2012 Item 1. Schedule of Investments. Attached on the following pages is a schedule of the registrant’s investments as of the close of its fiscal quarter ended July 31, 2012. Tridan Corp. Schedule of Investments Principal Income Tax GAAP Fair July 31, 2012 Amount Cost Cost Value Insured Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 NY unlimited Tax (Par Call August 1, 2019 @100) 5.0% due August 1, 2026 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 N.Y.S. Dormitory Authority Revs State Personal IncomeRefEducation 5.50% due March 15, 2025 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Sien College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs Nonst Supported Debt-NYU (Par Call July1, 2018 @100) 5.0% due July 1, 2029 N.Y.S. Dormitory Authority Lease Revs Mental Health Svcs Facs (Par Call August 15, 2020 @100) 5.0% due August 15, 2023 N.Y.S. Dormitory Authority Revs State Personal Income Tax Rev Ed School Impt (Par Call March 15, 2018 @100) 5.0% due March 15, 2022 N.Y.S. Dormitory Authority Revs State Personal Income Tax Rev Ref Edu 5.50% due March 15, 2026 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 State of NY local Govt. Corp, Ref 5.5% due April 1, 2017 Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2021 Port Authority of NY and NJ Cons 142nd (Par Call January 15, 2016 @100) 5.0% due July 15, 2030 Port Authority of NY and NJ Cons 144th (Par Call October 1, 2016 @100) 5.0% due October 1, 2027 Port Authority of NY and NJ Cons 85th 5.375% due March 1, 2028 Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 Unadilla Valley New York Central School District Ref Unlimited Tax 4.00% due June 15, 2014 City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2nd Gen (Par Call June 15, 2019 @100) 5.0% due June 15, 2027 City of New York Transitional Finance Auth Rev Sub future Tax Secured ( Par call June 15, 2018 and 2019 @100) 5.0% due November 1,2020 5.0% due November 1,2021 New York State Urban development 5.00% due January 1, 2017 New York Environmental Facilities Corp Pollution Control Rev St Water NYC 02 (Par Call June 15, 2016 @100) 5.00% due June 15, 2018 N. Y.S. Thruway Authority St Pers Income Tax Rev Transn 5.25% due March 15, 2019 State of NY Local Gov't Assistance Corp. (Par Call April 1, 2018 @100) 5.0% due April 1, 2019 Long Island Power Auth NY Elec Sys Rev 5.50% due December 1, 2013 Triborough Bridge & Tunnel Authority NY General Purpose Revs (Escrowed to Maturity) 5.5% due January 1, 2017 General Obligations Erie County, NY Indl Dev Agency School District Buffalo 5.00% due May 1, 2014 Pawling, NY Central School District Ref Unlimited Tax 4.00% due November 15, 2015 Cold Spring Harbor, NY Central School District Ref Unlimited Tax 5.00% due February 1, 2016 Starpoint, NY Central Scool District Ref Unlimited Tax 5.00% due June 15, 2018 Queensbury New York Union Free School District Unlimited Tax 4.00% due December 15, 2018 Brookhaven, New York Unlimited Tax 5.00% due November 15, 2019 Starpoint, NY Central Scool District Ref Unlimited Tax 5.00% due June 15, 2020 Bethlehem, NY Central Scool District Unlimited Tax 4.00% due January 15, 2021 Riverhead, New York Limited Tax 4.0% due June 1, 2021 Nassau County, NY Gen Impt Unlimited Tax (Par Call October 1, 2020 @100) 4.00% due October 1, 2022 New York, NY Unlimited Tax (Par Call August 1, 2020 @100) 5.00% due August 1, 2023 Greece, NY Central Scool District Unlimited Tax 5.00% due December 15, 2023 Plainview Old Bethpage New York Central School District Ref Unlimited Tax 5.00% due December 15, 2020 Short-term Massapequa New York Union Free School District Unlimited Tax 4.00% due June 15, 2013 Suffolk County Water Authority (Par Call June 1, 2013 @100) 4.75% due June 1, 2021 N.Y.S. Dormitory Authority Rev Cons City Univ Genl Sys 2nd Ser 5.75% due July 1, 2013 $ Form N-Q Fair value of financial instruments The Company adopted the disclosure and measurement requirements of FASB ASC 820, “Fair Value Measurements and Disclosure” effective May 1, 2008 for its investments in municipal obligations. The Company accounts for its investments in municipal obligations in accordance with the accounting guidance for investment companies (FASB ASC 946). See Note 1 “Acquisition and valuation of investments” for a description of the valuation methodology which is unchanged as of July 31, 2012. FASB ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, establishes a fair value hierarchy based on the inputs used to measure fair value and expands disclosures about the use of fair value measurements. The valuation techniques required by FASB ASC 820 are based upon observable and unobservable inputs.Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect internal market assumptions. These two types of inputs create the following fair value hierarchy: Level 1 - Quoted prices for identical instruments in active markets. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drives are observable. Level 3 - Significant inputs to the valuation model are unobservable The Company’s investments in municipal obligations are considered as Level 1 instruments. The following table presents the Company’s financial assets that are measured at fair value as of July 31, 2012: Quoted Prices for Identical Instruments in Active Markets (Level 1) July 31,2012 Investments in municipal obligations $ Total investments at fair value $ Item 2. Controls and Procedures. (a) The registrant’s management, with the participation of its chief executive and chief financial officers, have evaluated the effectiveness of the company’s disclosure controls and procedures, within the 90-day period prior to the filing date of this report.Based on that evaluation, the registrant’s chief executive and chief financial officers have concluded that such controls and procedures are effective to ensure that information required to be disclosed by the registrant on Form N-CSR and Form N-Q is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There has been no change in the registrant’s internal control over financial reporting that occurred during its last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Filed herewith as exhibits are the separate certifications for the registrant’s principal executive and principal financial officers. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tridan Corp. By (Signature and Title) /S/ PeterGoodman Peter Goodman, President and Chief Executive Officer Date September 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /S/ Peter Goodman Peter Goodman, President and Chief Executive Officer Date September 21, 2012 By (Signature and Title) /S/ Warren F. Pelton Warren F. Pelton, Treasurer and Chief Financial Officer Date September 21, 2012 Exhibits CERTIFICATION I, Peter Goodman, President and Chief Executive Officer, certify that: 2. I have reviewed this report on Form N-Q of Tridan Corp.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principals; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: September 21, 2012 /S/ Peter Goodman Peter Goodman President and Chief Executive Officer CERTIFICATION I, Warren F. Pelton, Treasurer and Chief Financial Officer, certify that: 1. I have reviewed this report on Form N-Q of Tridan Corp.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principals; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: September 21, 2012 By: /S/ Warren F. Pelton Warren F. Pelton Treasurer and Chief Financial Officer
